Title: To George Washington from P. Moreau, 19 February 1776
From: Moreau, P.
To: Washington, George



My General
Providence 19th Feby 1776

I take the Liberty ⟨to⟩ write to you, to acquaint you that I am Chargd with a Letter for you from Mr de santerre Captain of Grenadiers, now at Cape Francois in the Island of San Domingo, by which you will See his intention Concerning these Colonies—I have Sent this Letter to Governor Cook, who promisd to Send it to you immediatly, I am much affraid that he has not explaind his Sense in these Letters, I have determind to remark in mine, that he has made no mention of the quantity of powder which he makes account to Send, but here is What he told me on this Subject.
if in Case you accept of his offer of Service to Come here & that you will have the Complaisance to write to him, before receipt of your Letter, he intended writing to France, to have 20,000 ⟨wt⟩ of Powder, eight days before my departure, he had Sent for 10,000 lb., which will probably arrive within a month or Six weeks from this time.
You Cannot Sir be acquainted, with this Gentleman, who must be very useful in this Country from his knowledge in War. he has Served, with great Credit 24 years in france, he has acquird the Cross of St Luis—he does not wish to Come to this Country to make a fortune, for he enjoys an ample one in france of 150,000 Livers close to the water, his intention is to gain honour, this Sir is his Aim, which will probably fix him for

the rest of his days in the Rank of one of your Citizens, if his Life is not Sacraficed in your Service. I have the honor to be &a

P: Moreau

